DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2020 has been entered.

Response to Amendment

Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cully (US Patent Publication 2009/0076587).
As to claims 1 and 9, Cully discloses in Figure 6A a graft assembly and introducer system comprising a medical device carrier (56) (57) (58), a unitary tubular graft (10), a plurality of stent members along a majority of the length of the graft element to provide a first stented portion (12), a non-stented second portion that is a minor portion of the length of the graft (14), the first and second portions having the same circumference (shown in Figure 6A) and capable of being eversible (Paragraph [0007]; the materials used to make the graft are eversible), and a transparent sheath (54).
As to claims 4 and 17, Cully discloses a single lumen (Figure 6A)
As to claims 5 and 18, Cully discloses the graft is cylindrical (Figure 6A).
As to claim 6, Cully discloses the first and section portions have substantially the same diameter (Figure 6A; Paragraph [0039]).
As to claim 7, Cully discloses the device is capable of use in the aorta (Paragraph [0013]).
As to claim 8, Cully discloses a second graft section (Paragraph [0013]).
As to claim 10, Cully discloses the introducer has a proximal end, a distal end and a tip (Figure 5).
As to claims 11-14 and 19, Cully discloses the material is splittable PTFE (Paragraphs [0007] and [0037]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully (US Patent Publication 2009/0076587.
As to claims 2, 3, 15 and 16, Cully discloses the invention substantially as claimed.  Cully does not specifically disclose the a length of 20 to 40 mm or 10 to 20 cm, however, Cully does disclose altering the length of the device as required in order to fit the treatment area (Paragraphs [0011] and [0039]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the graft assembly of Cully to have the required lengths in order to properly fit the treatment areas as described in Paragraphs [0011] and [0039].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774